Title: To Thomas Jefferson from Joseph Yznardi, Sr., 9 October 1804
From: Yznardi, Joseph, Sr.
To: Jefferson, Thomas


               
                  
                     Exmo. Señor
                  
                  Rota y Octubre 9. de 1804.
               
               My mas venerado Señor: habiendo, quando avisé á V.E. la llegada de la Fragata Essex, parado á Cadiz á asistir á su Capitan en lo que necesitare el mismo dia caý malo por resultad del Aire corrompido que por desgracia corre en dha Ciudad; habiendo dado á la Vela sin haber visto al capitan, aunque el Vice consul le proveyó de quanto fué necesario; y despues vine á esta casa de campo mia a restablecerme en ocasion que se há cortado toda correspondencia entre dicha Ciudad y los Pueblos inmediatos sin recurso de comunicacion mas que la del correo, por cuyo medio despacho todas los negocios de oficio sin Demora con la misma actividad de Siempre, asegurando á V.E. con la ingenuidad propia de mi verdad que ningun consulado de los Estados Unidos está mejor desempeñado ni tiene mejor Vice Consul ni agente que yo.
               A pezar de ello hé llegado á entender se murmura la conducta de este y solicita se nombre á un Vice Consul por V.E. bajo el pretexto de que yo podré desempeñarlo poco tiempo tanto por la delicadeza de mi Salud como por lo poco que me produce, respecto el desinterez e intregridad con que le manejo. 
               Siendo ciertas las solicitudes que nuestro Ministro en Madrid se empeña á favor de un tal Mr. Made de Philadelphia que se halla en Cadiz hace dias, debo en desempeño de mi deber representar á V.E. que ninguno podrá igualar á Antonio Terry mi actual Vice Consul tanto porque lo es desde que yo sirvo, como porque de crear un Vice Consul privando al Consul propietario de la prerogrativa de su Exequator seria fomentar una discordia entre el uno y el otro sin que el oficio estubiere bien servido, y como que pienso con el permiso y Gracia de V.E. continuar como lo tengo asy dicho antes, todo el tiempo de su feliz administracion en la qual creo y espero con Justicia una digna réeleccion, espero no habrá novedad respecto á mi ni á mi Vice Consul; pero si en V.E. hubiese alguna inclinacion para que recaiga en qualesquiera persona de su Agrado, tendrá la bondad de prevenirmelo, pues en este caso yo le admitiré gustoso y nombrané.
               Despues de mi ultima venida á esta el Epidemia en Cadiz há seguido en Aumento habiendo dia que los muertos pasaren de 100. y de 2. mil los ya Sepultados entre ellos muchas personas conocidas y de caracter y en Malaga cerca de 6. mil, siguiendo la Enfermedad haciendo sus extragos; pues se le agrega á la Epidemia que son calenturas biliosas con disolucion de la Sangre, el no haber llovido desde Mayo y ultimo; y reynar vientos Ferrales y Estes con inmensas calores agregandosele Suma escasez de Viveres y mortandad de Ganados, de manera que es una plaga general que aflige mucho á los nacionales, y toda la Andalucia se vá picando; en la que los principales Pueblos empiezan á ser infestados, pero sobre todo Gibraltar padece principios bajo los mismos sintomas muriendo 100. diarios con tanta malignidad que duran pocas horas despues de atacados motivo porque se sospecha sea pestilente el contagio sin atribuirse los origenes á causas ciertas conocidas.
               Como dixe á V.E. en mi ultima de haber Escrito á Mr. Pinckney ofreciendole mis Servicios con motivo de su despedida de la Corte, me respondió no ser necesarios mediante esperan una persona nombrada de oficio con las autoridades de V.E. que yo celebraré sea capaz de calmar la fermentacion de los disgustos, con aquella Sinceridad y afecto que Siempre tube á ese Gobierno y particularmente á V.E. por quien pido á Dios Guarde su importante vida Muchos años.
               Exmo. Señor BLM de V.E su Obedte Ser
               
                  
                     Josef Yznardy
                  
               
             
          Editors’ Translation
               
                  
                     Most Excellent Sir,
                     Rota, 9 Oct. 1804
                  
                  My most venerated sir: Having stopped in Cadiz, when I informed your excellency of the arrival of the frigate Essex, to assist its captain in whatever he needed, that same day I fell ill on account of the corrupted air that by misfortune runs in that city. Having set sail without seeing the captain, though the vice consul provided him with what he needed, I came afterward to this country house of mine to recuperate. Given that all communications have ceased between that city and the nearby towns, without recourse to any form of communication more than the mail, through this means I dispatch all the business without delay at the same rate as always, assuring your excellency with the candor that characterizes my truthfulness that no consulate of the United States is better attended, nor does any consulate have a better vice consul or agent than I have.
                  Regardless of this, it has come to my understanding that there are rumors about my conduct, and that your excellency solicits the appointing of another vice consul under the pretext that I will not be able to carry out my duties, given the delicate state of my health and how little the position earns me, due to the disinterest and integrity with which I administer it.
                  If the concerns are true that our minister in Madrid insists in favor of a Mr. Meade of Philadelphia who has been in Cadiz for days, I must in fulfillment of my duty to represent your excellency say that no one could equal Anthony Terry, my current vice consul, as much because he has been vice consul since I began serving; also because appointing a vice consul deprives the consul of the prerogative of his exequatur, and would foment discord between one and the other without properly attending to the job; and since I intend with the permission and grace of your excellency to continue as I have done, as I have said before, throughout the entire course of your happy administration, in which I believe and hope for a deserved reelection, I hope there will be no novelties regarding me or my vice consul. Yet if in your excellency there is any inclination for this post to fall to any person of your liking, you will have the kindness of warning me, and in that case I will happily admit and appoint him.
                  Since my last letter, the epidemic is coming here. In Cadiz it has continued to rise, there being days that the dead exceed 100, and the 2,000 of them already buried include many well-known people of character. In Malaga, with close to 6,000 afflicted, the disease continues to wreak havoc; because in addition to the epidemic, which consists of bilious sores with dissolution of blood, it has not rained since May, and lastly, fierce eastern winds with great heat add to the great scarcity of supplies and the death of livestock; so it is a general plague that greatly afflicts the people. All of Andalucía is becoming infected, in that the main towns are starting to be infested. Most of all Gibraltar suffers the beginning of it under the same symptoms, almost 100 a day dying with so much malignity that they last but a few hours after being attacked. For this reason it is suspected that the contagion is pestilent without attributing the origins to certain known causes.
                  As I said to your excellency in my last letter, having written to Mr. Pinckney offering my services with regard to his farewell in the court, he answered me that this was not necessary, as they expected a person appointed to his charge with the authority of your excellency, which I hope will be able to calm the fermentation of quarreling. With the sincerity and affection that I always have had toward that government and particularly to your excellency, for whom I pray to God to safeguard your important life for many years, most excellent sir, your obedient servant kisses the hand of your excellency.
                  
                     
                        Josef Yznardy
                     
                  
               
            